nPrIMAL                                              06/25/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 20-0123
                                No.DA 20-0123


STATE OF MONTANA,

            Plaintiff and Appellee,
                                                             FILED
     v.
                                                             JUN 25 2020
JASON HARRISON,                                           Bowen Greenwood
                                                        Clerk of Supreme Court
                                                           State of Montana

            Respondent and Appellant.


                                      ORDER


      Upon consideration of Appellant's motion for extension oftime, and aood

cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension oftime to

and including July 27,2020, within which to prepare, file, and serve the Opening

Brief on appeal.